Citation Nr: 1644365	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968, with additional service in the United States Army Reserves from February 1968 to March 1972 and with the Texas Army National Guard from October 1974 to December 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Historically, the Board notes that the Veteran's service connection claim for a back disability was denied in rating decisions dated in November 2001, December 2003 and March 2005.  In the May 2007 rating decision on appeal, the RO reopened the Veteran's back disability claim but denied the claim on its merits.  The Veteran appealed to the Board.  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.

In a July 2014 decision, the Board reopened and remanded the Veteran's claim for service connection for a back disorder for additional development.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue of service connection on appeal.  Most importantly, a VA medical opinion pertaining to the issue of aggravation has not been provided or associated with the claims file.  As such, the case must be returned to the RO to complete this development. 

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board remanded this matter in July 2014 for additional development that included a request for an examination and medical opinion as to whether the Veteran's left knee disability caused or aggravated his lumbar spine disability.  The requested examination was conducted in August 2014.  After conducting an examination of the Veteran's spine, the medical examiner stated that the Veteran's spine disability is "less likely than not proximately due to or the result of the Veteran's service connected left knee."  The examiner then provided several pages of medical rationale to support the opinion that "there is no scientific medical evidence reviewed or offered that suggest that knee [osteoarthritis] cause lumbar spine [osteoarthritis]."  

However, as to the issue of aggravation, the examiner stated that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  In terms of rationale, the examiner stated "same reasoning as aggravation.  There is no concept for normal progression of the left knee terminal diagnosis of total knee replacement negative for cause effect of lumbar arthritis.  The veterans left knee and lumbar spine radiograph of 83.09.08 normal."  While this wording may be clear to one trained in medicine, that is not the case for those not so trained.  

In this regard, there is no evidence or argument of record indicating that the Veteran's spine disability "existed prior to service."  In the context of a secondary service connection claim (as is one of the theories in this case), the term "aggravation" means a permanent increase in the claimed disability (i.e., the spine disability); that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability (i.e., the left knee service-connected disability), as contrasted to a temporary worsening of symptoms.  

Since it is not clear the VA examiner provided a sufficient medical opinion on the issue of aggravation, this claim must be remanded again for that purpose.  

Lastly, since this case is being remanded, the RO should obtain the Veteran's most-recent VA and private medical records, as those contained in the claims file reflect treatment only prior to December 2014.  The RO should also ensure that all of the Veteran's service records (from his service in the Army, the United States Army Reserves and the Texas Army National Guard) have been associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should review the record on appeal and ensure that all of the Veteran's service records from his periods of service with the Army, the United States Army Reserves and the Texas Army National Guard have been associated with the claims file.  If the AOJ determines there are outstanding records, those records should be obtained. 

2.  The AOJ should obtain any outstanding VA treatment records dated subsequent to December 2014, and associate them with the Veteran's claims file.

3.  The AOJ should provide the Veteran an opportunity to submit any outstanding private medical records pertaining to his back disability or to authorize VA to obtain the records on his behalf.  The Veteran should be provided with the appropriate authorization for release form(s), if needed.


4.  After the above development has been completed, the RO should return the claim/VBMS file with a copy of this remand to the examiner who provided the August 2014 VA medical opinion related to the Veteran's back disorder.  AS TO THE ISSUE REGARDING AGGRAVATION ONLY, the examiner should provide an addendum medical opinion as to whether it is at least as likely as not that the Veteran's back disability has been aggravated and/or is currently being aggravated by his service-connected left knee disability.  As mentioned above, the term "aggravation" in this context means a permanent increase in the claimed disability (i.e., the back disability); that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability (i.e., the service-connected left knee disability), as contrasted to a temporary worsening of symptoms. 

In providing the addendum opinion, the examiner should set forth a supporting rationale for concluding that the Veteran's back condition has been aggravated or has not been aggravated by his service-connected left knee condition.  

If the examiner feels that the requested addendum opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Lastly, the AOJ should undertake any additional development deemed warranted; and then readjudicate the claim on the merits.  If the benefit sought remains denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



